Citation Nr: 0504437	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-08 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Specifically, the appeal ensued following an 
October 2001 rating decision which confirmed the 50 percent 
rating in effect for PTSD and established service connection 
for diabetes mellitus, assigning a 20 percent rating.  In 
November 2001, the veteran's claim for a TDIU was denied.  
Service connection for congestive heart failure/coronary 
artery disease (CAD) was denied on a direct basis in August 
2003 and on a direct and presumptive basis and as secondary 
to service-connected diabetes mellitus in June 2004.  

In December 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and entitlement to a TDIU are the subjects of the 
remand discussion below.  Those issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




FINDING OF FACT

Competent medical evidence demonstrates that the veteran's 
arteriosclerotic heart disease is proximately due to or the 
result of his service-connected diabetes mellitus.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the veteran's 
arteriosclerotic heart disease is proximately due to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

Factual Background

Service connection was granted for diabetes mellitus on the 
basis of presumption due to service in Vietnam in an October 
2001 rating decision and a 20 percent rating was assigned.  
See 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran seeks service connection for his arteriosclerotic 
heart disease.  The veteran specifically contends that his 
arteriosclerotic heart disease is the result of his service-
connected diabetes.  He testified that his VA treating 
physician provided a medical opinion that his 
arteriosclerotic heart disease is directly caused by his 
service-connected diabetes mellitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2004).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and cardiovascular disorder becomes manifest to 
a compensable degree within one year after termination of 
such service, such disease shall be presumed to have been 
incurred in service.  This is a rebuttable presumption.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service medical records show no complaints, findings, or 
diagnosis of any heart disorder during service.  This 
evidence demonstrates that the veteran did not have a 
cardiovascular disability during active service.  38 C.F.R. 
§ 3.303.  A VA examination in June 1970 shows no findings or 
diagnosis of arteriosclerotic heart disease.  

Subsequent VA and private medical records do show findings, 
diagnosis and treatment for hypertension and diabetes in the 
1990's, more than 20 years after service.  Therefore, a 
presumption in favor of service connection for chronic 
disease manifest during the initial post-service year is not 
for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The next question is whether there is competent medical 
evidence of a nexus between the veteran's current 
arteriosclerotic heart disease and his service-connected 
diabetes mellitus.  

A Social Security Administration award letter dated in 
October 2001 reflects that the veteran was found to be 
disabled as a result of conditions other than diabetes or 
heart disease.  It is noted, however, that in a subsequently 
dated Social Security award decision in February 2003 the 
veteran's benefits were assigned from an earlier date than 
that awarded in the 2001 determination.  It was also noted in 
the 2003 determination that the veteran was disabled due to 
the disorders of degenerative disc disease, diabetes 
mellitus, gout, hypertension, PTSD, sleep apnea, and major 
depression.  

In a July 2002 statement, the veteran reported additional 
health problems, to include congestive heart failure.  
However, the examiner who conducted a VA examination in 
February 2003 saw no signs of congestive heart failure.  He 
did note, however, that the veteran had hypertensive heart 
disease which was thought to be secondary to a long history 
of hypertension that predated diabetes mellitus.  

Private and VA medical records from April to August 2003 show 
that the veteran was evaluated for coronary arteriosclerotic 
disease, angina, concentric left ventricular hypertrophy, and 
mild mitral regurgitation.  These records contain the first 
diagnosis of coronary arteriosclerotic heart disease, more 
than 40 years after service.

In a July 2004 statement, the veteran's VA primary care 
physician, M. S., M.D., stated that the veteran was diagnosed 
with coronary arteriosclerotic disease in the past 2 years 
after presenting with angina.  Dr. S. advised that the 
veteran's heart disease probably developed over several years 
and just recently became symptomatic.  Dr. S. noted that the 
veteran had multiple risk factors that contributed to his 
coronary arteriosclerotic disease, but specifically 
identified the veteran's diabetes mellitus as a risk factor 
for the development of coronary atherosclerotic disease at 
such a young age.  

A private physician G. E. J., M.D., reported in September 
2004 that he was the veteran's primary care physician.  The 
veteran was being seen for various conditions, to include 
hypertension, arteriosclerotic heart disease (ASHD), and 
diabetes mellitus, type II.  

The Board notes that a VA examiner, in early 2003, opined 
that the veteran's heart problems were the result of long-
standing hypertension and hypertensive heart disease.  
However, the veteran's VA primary care physician, in 2004, 
noted that the veteran had just recently (within the past 2 
years) been diagnosed with arteriosclerotic heart disease.  
The VA physician, noting the veteran's multiple risk factors 
including hypertension, opined that his diabetes was the risk 
factor with the most impact in the development of heart 
disease.  The Board finds the veteran's treating physician's 
opinion more persuasive than that of the compensation and 
pension examiner who only saw the veteran on one occasion.  
Moreover, from the VA physician's statement, it is apparent 
that the veteran's arteriosclerotic heart disease was a 
recent diagnosis.  Thus, the Board finds that the evidence is 
at least in equipoise in this case.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's arteriosclerotic heart disease is secondary to his 
service-connected diabetes mellitus.  Accordingly, service 
connection is granted.


ORDER

Entitlement to service connection for heart disease as 
secondary to service-connected diabetes mellitus is granted.  


REMAND

As to the claims of entitlement to a rating in excess of 50 
percent for PTSD and entitlement to a TDIU, it is the Board's 
conclusion that additional development is necessary.  

It is the veteran's contention that the 50 percent disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  At the December 2004 
personal hearing, he pointed out that he continues to be seen 
on a regular basis for his psychiatric symptoms and that he 
was last thoroughly examined in 2001.  

Additionally, the veteran claims that he is entitled to a 
TDIU as a result of his service-connected disabilities (which 
now includes his heart disease as a result of the decision 
reached above).  

The Board finds that the issues as discussed above raise 
questions as to the parameters of the veteran's disability 
and are inextricably intertwined with the issue of 
entitlement to TDIU.  Therefore, the Board may not properly 
review the veteran's claim for entitlement to TDIU until the 
RO develops and adjudicates the veteran's claims of 
entitlement to an increased disability evaluation for PTSD.  
Additionally, the veteran's heart disease must be assigned a 
disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Moreover, an opinion as to the severity 
of the service-connected conditions and their affect on the 
veteran's employability will be requested in order to better 
address this issue.  

A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.  VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2004).  Additionally, assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any disability on appeal or any records 
that are not currently included in the 
claims file.  This includes any records 
considered by the Social Security 
Administration when making its February 
2003 determination (which awarded the 
veteran benefits from an earlier date 
than previously awarded in a 2001 
determination).  It was noted in the 2003 
determination that the veteran was 
disabled due to the disorders of 
degenerative disc disease, diabetes 
mellitus, gout, hypertension, PTSD, sleep 
apnea, and major depression.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Following completion of #1 above, the 
AMC should also schedule the veteran for 
a VA psychiatric examination to determine 
the severity of his PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.

The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected PTSD, 
bearing in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.

3.  Following completion of #1-2 above, 
the veteran should be afforded an 
examination to determine whether his 
service-connected disabilities prevent 
him from working. It is imperative that 
the examiner review the pertinent medical 
evidence in the claims file and a copy of 
this REMAND.  All indicated diagnostic 
studies should be performed.  The 
examiner should determine the current 
severity of the veteran's heart disease 
and report clinical findings in terms of 
the criteria for rating this condition. 
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities are of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disabilities, without regard to 
his age or any nonservice-connected 
disorders.

4.  Thereafter, the AMC should 
readjudicate the veteran's claims for an 
increased evaluation for PTSD and 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


